Title: To Thomas Jefferson from John Williams, 2 January 1807
From: Williams, John,Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Sir
                            
                            The American Philosophical Societys Hall January 2 1807
                        
                        At the annual Election of Officers of the american philosophical Society, held this day according to Law, you
                            were unanimously re-elected their President.
                        In announcing this agreeable Event, the Judges of the Election cannot deny themselves the Pleasure of
                            expressing their high Satisfaction at again seeing this dignified Station filled by a Character equally eminent for his
                            Talents, and Zeal in promoting Science and usefull knowledge.
                  With profound Respect and Sincere Regard We have the
                            honour to be Your devoted Servants
                        
                            Jon Williams
                            
                            C W Peale
                            
                            Judges of the Election
                        
                    